Citation Nr: 1301789	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, including a scar and dementia.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to July 1971, and from May 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the July 2010 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

Also, in the July 2010 decision, the Board remanded the claims of service connection for a bilateral knee disability and service connection for headaches.  In July 2011, the RO fully granted service connection for a right knee disability and service connection for headaches; therefore, those issues are not in appellate status and are not before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  The Veteran sustained an in-service physical assault of being beaten with head trauma in 1977.

2.  The Veteran sustained a forehead scar in service.

3.  The Veteran does not have other residual disability from the in-service head trauma for which service connection has not been established. 

4.  The Veteran does not have a current disability of a scar.

5.  Symptoms of dementia were not chronic in service.

6.  Symptoms of dementia have not been continuous since service separation.

7.  The Veteran does not have currently diagnosed disability manifesting dementia.


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma, including a scar and dementia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23, 353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely letters in May 2006 and August 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letters also included provisions for disability ratings and for the effective date of the claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records that could be located, post-service VA treatment records, and the Veteran's statements.  

Attempts to obtain the Veteran's service treatment records for his second period of service from the National Personnel Records Center (NPRC) have been made.  Although in June and August 2006, the RO prepared memorandums of a Formal Finding of Unavailability for the Veteran's service treatment records, upon further review of the claims file, it appears that at least some of these records have been associated with the claims file in another volume.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions to the extent that there are, in fact, missing records, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran has also been afforded two opportunities for a VA medical examination in connection with his claim for service connection for residuals of head trauma.  38 C.F.R. § 3.159(c)(4) (2012).  On August 4, 2011, the Veteran was scheduled for a VA examination pursuant to the July 2010 Board Remand.  The record reflects that Veteran cancelled the examination because he had a funeral to attend.  The VA examination was rescheduled for August, 8, 2011 per the Veteran's cancellation remarks.  He failed to report for this scheduled examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as is the case here, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  An August 2011 report of contact (after the Veteran failed to appear for the rescheduled examination) indicated that attempts to contact him by phone were not successful.  Indeed, because the Veteran failed to appear for the examination, VA could not assist by substantiating a current disability of a scar, for which service connection could have been granted.  

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon a veteran to submit to a VA examination if a veteran is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  By the Veteran's failure to report for the scheduled examination, he has not satisfied his responsibilities in the development of his claim.  Indeed, in the July 2010 Remand, the Board informed the Veteran that a failure to appear and participate in any scheduled VA examinations may result in denial of the claim.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that no further assistance to the Veteran in developing the facts pertinent to the duty to assist is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of his own, a heightened duty exists to assist the Veteran in the development of the case and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare, 1 Vet App. at 365; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the RO determined that the Veteran's service treatment records for his second period of service are unavailable (although it appears some service treatment reports, particularly from 1977, have been associated with the record).  The Veteran was advised of this determination and was requested to send any pertinent records in his possession.  Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied.  The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Head Trauma

The Veteran contends that he has undefined "conditions" as a result of an in-service personal physical assault in June 1977 when he was beaten about the head by several assailants.  Preliminarily, the Board finds (as fully discussed in the July 2010 Board decision) that the Veteran sustained an in-service physical assault of being beaten with head trauma in 1977.  In June 1977, at the time of the assault, an x-ray was taken of the Veteran's skull.  A follow-up treatment record in November 1977 indicated that the assault had occurred.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained the head injury and laceration during service in 1977, but does not have any additional current residual disability that is not already service connected.  Service connection was established for residual disabilities of the in-service trauma of headaches and posttraumatic stress disorder (PTSD).  The headaches have been rated as 50 percent disabling, based on findings that the headaches are very frequent, completely prostrating, with prolonged attacks, which produce severe economic inadaptability.  The PTSD has been rated as 10 percent rating, based on the finding that the mild or transient symptoms cause occupational and social impairment and decrease word efficiency and ability to perform occupational tasks only during period of significant stress.  These symptoms or impairments associated with the service-connected headaches and PTSD may not be considered as distinct residuals for which service connection may again be granted when adjudicating the current question of whether the Veteran has additional residual disability from the in-service head injury for which service connection should be established.  38 C.F.R. § 4.14 (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that a separate rating may be granted only for a "distinct and separate" disability); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (stating that a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity").  

Scar

The Veteran does not allege that he has a scar now; however, because of the nature of injury in service that included laceration injury, sutures, and evidence of a scar in service, the Board has considered whether the Veteran has residual scar disability now for which service connection may be granted.  While the Veteran has contended generally that he has residuals of the in-service trauma, he has not contended or presented even lay evidence of a current disability of a scar at any time during the claim on appeal.  The Board recognizes the Veteran's lay competency to report the presence of a current scar disability; he has not done so, and has not availed himself of a VA examination that may have assisted him in developing such evidence needed to substantiate this aspect of his claim. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a laceration and scar in service, but does not show any additional current residual disability, including scar, that is not already service connected.  A September 1977 service separation examination report of medical examination, merely three months after the in-service injury to his head, indicated the presence of a forehead scar measured at two inches (presumably due to the in-service head injury as it was not mentioned prior to the separation examination).  There is no indication that the Veteran reported any symptoms related to the forehead scar.  The Veteran himself has not contended that he suffered from scar symptoms in service or that scar symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the lay and medical evidence demonstrates no post-service evidence of a scar, including no disabling residuals of a scar.  As indicated, the September 1977 service separation examination report indicates the presence of a scar but no apparent associated symptoms.  Following service separation in February 1978, the evidence of record shows no lay reports of a scar or complaints, findings, diagnosis, or treatment for a scar.  When the Veteran filed his claim for service connection in September 1978, only months after discharge, he did not describe any specific residuals other than filing a claim for residuals of head injury.  During a March 1983 neurological VA examination, the Veteran reported a history that he had a laceration across his forehead after the 1977 assault, which was sutured, but stated that he was not aware of any problems as a result of the head injury, with the exception of occasional headaches.  

Also, in a June 2006 statement regarding the in-service assault, the Veteran indicated that he received stitches on the inside and outside of his head; however, he made no mention of a scar or symptoms of a head scar.  Instead, he stated that he continued to suffer from headaches and PTSD symptoms as a result of the personal assault.  In this regard, the Board notes that the Veteran is already service connected for both PTSD and headaches.  The absence of post-service complaints, findings, diagnosis, or treatment for a scar after service is one factor that tends to weigh against a finding that the Veteran now has a disabling scar residual to the head trauma in service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In this case, the Veteran does not actually allege a current scar disability, but only contends generally that his "conditions" are residual to the in-service head injury.  The Board finds that the weight of the evidence that is of record demonstrates that the Veteran does not have a current scar disability.  The Veteran's extensive VA treatment records do not document any complaints, notations or findings, treatment, or diagnosis of a scar residual.  Unfortunately, because the Veteran did not show for the VA examination that could have substantiated the presence of current disability of laceration scar to the forehead (see 38 C.F.R. § 3.655), the Board has decided the claim on the basis of the evidence that is of record, which does not show a current residual scar disability.  The term "disability" is defined as a disease, injury, or physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current scar residual.  As a result, this aspect of the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer at 225.  The Board recognizes the Court's holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability during the claim period, as is the case here, that holding would not apply.  The Board has even reviewed the entire post-service record for the period prior to receipt of the current claim for service connection for residuals to try to ascertain the presence of scar disability at any time since service that might suggest the continued presence of a scar even without current diagnosis; however, as indicated above, the lay and medical evidence is negative for evidence of scar residual at any time even since service separation. 

As such, the weight of the evidence is against a finding of current scar disability residual to the in-service injury.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a scar, as residuals of head trauma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Dementia

The Veteran contends that he has dementia as a result of an in-service personal physical assault in June 1977 when he was beaten about the head by several assailants.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran sustained head trauma in service (discussed above), the Veteran did not have dementia symptoms that were chronic in service.  His service treatment records were completely negative for a diagnosis of, or treatment for, dementia in service.  The September 1977 separation examination report noted a normal psychiatric examination.  

In short, the service treatment records do not demonstrate the presence of dementia, including no evidence of chronic symptoms of dementia during service.  In addition, the Veteran has not contended that he suffered from dementia symptoms in service or that dementia symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of dementia have not been continuous since service separation in February 1978.  Following service separation in February 1978, the extensive post-service VA treatment reports of record show, to include comprehensive psychiatric evaluations, do not indicate a diagnosis of, or treatment for, dementia.  The absence of post-service complaints, findings, diagnosis, or treatment for dementia after service is one factor that tends to weigh against a finding of continuous scar symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  While the Veteran is competent to state that he had dementia symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that dementia symptoms have been continuous since service separation.

To the extent that the Veteran's recent, general assertions of head injury residuals, recently made as part of the current service connection claim, can be interpreted as assertions that he has had dementia symptoms since separation from service in February 1978, the Board finds that, while the Veteran is competent to report the onset of his dementia symptoms, his assumed report of continuous dementia symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that any implicit statement as to continuous dementia symptoms after service are not credible because they are outweighed by other evidence of record that includes the lack of any post-service documentation of treatment or complaints of dementia symptoms and the Veteran's own statements throughout the claims and appeal process regarding the head injury (particularly, in March 1983 and June 2006) that do not even mention dementia or symptoms of dementia.

The Veteran's VA outpatient treatment records (particularly, a psychiatric evaluation from June 2006) indicated the Veteran's complaint of sleep disturbance and difficulty concentrating; however, these symptoms were specifically attributed to the PTSD for which the Veteran is already service connected.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, while the omission of dementia symptomatology is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran is alleging residuals of a head injury, it is reasonable to expect that a complete reporting of all residual head injury symptomatology would be at least mentioned than for certain symptomatology to be omitted.  Additionally, it is reasonable to expect that, during histories elicited for PTSD claim or VA psychiatric treatment, the Veteran would mention symptoms of dementia if he actually had them.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record weighs against a finding of in-service chronic dementia symptoms and post-service dementia symptoms.

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have current dementia.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of dementia.  As noted above, the Veteran was provided an opportunity to submit evidence of a diagnosis of his current head trauma residuals, but failed to do so.  In addition, he has not provided any information as to where VA could obtain such evidence.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 225.

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has current dementia.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record shows no diagnosis of the claimed disability, as is the case here, that holding would not apply.

The Board also notes that the Veteran, through his representative, submitted medical treatise articles in the form of internet sites in December 2012, which purports to establish a relationship between dementia and head trauma.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Here however, while the articles and studies have at least some tendency to show a general association between dementia and head trauma, as discussed above, the Veteran does not have currently diagnosed dementia.  As such, such evidence is rendered inapplicable without the requisite service connection criterion of a current disability.

As such, the weight of the evidence is against a finding of chronic symptoms of dementia in service, a continuity of symptomatology of dementia symptoms following service separation, or currently diagnosed dementia.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for dementia, claimed as residuals of head trauma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for residuals of head trauma, including a scar and dementia, is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a left knee disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R.
§ 3.159(c), (d) (2012).

Pursuant to the July 2010 Board Remand, the Veteran was afforded a VA examination of his joints in November 2010.  In this regard, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the medical opinion provided by the November 2010 VA examiner is inadequate.  The VA examiner opined that the Veteran's left knee strain is not at least as likely as not related to service.  The proffered medical opinion was not accompanied by any explanation or medical basis.  Inadequate medical examinations include examinations that provide conclusions unsupported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As a detailed rationale for the medical opinion was not provided, substantial compliance with the July 2010 Board Remand has not been satisfied with respect to the claim for service connection for a left knee disability.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the July 2010 Board Remand regarding the left knee disability claim, and an adequate medical opinion accompanied by a complete rationale must be obtained as to the etiology of the Veteran's left knee disability.

Accordingly, the issue of service connection for a left knee disability is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the November 2010 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left knee, to include left knee strain, began during service or is otherwise etiologically linked to some incident of active duty.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the November 2010 examiner is not available, obtain the requested opinion from another medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for a left knee disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


